Case 18-05260-pmb          Doc 42   Filed 04/24/19 Entered 04/24/19 09:48:18       Desc Main
                                    Document     Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:
                                                         Case No. 18-59411
JAMES D. CUNNINGHAM,                                     Chapter 13

         Debtor.


JAMES D. CUNNINGHAM,

         Plaintiff,
v.

HON BERRYL A. ANDERSON, in her
personal and professional capacity, HON                  Adversary No. 18-05260-pmb
BARBARA ELLIS-MONRO, in her personal
and professional capacity, MARY IDA
TOWNSON, in her personal and professional
capacity, 5 J. DOE COURT EMPLOYEES,
OKSANA SEPICH, NAJARIAN CAPITAL,
LLC, FREEDOM MORTGAGE CORP., and
RUBIN LUBLIN, LLC,

         Defendants.


         FREEDOM MORTGAGE CORPORATION AND RUBIN LUBLIN, LLC’S
                MOTION TO RECONSIDER DECISION HOLDING
                    MOTION TO DISMISS IN ABEYANCE

         COME NOW, Freedom Mortgage Corporation (“Freedom”) and Rubin Lublin, LLC

(“Rubin Lublin”), and hereby move this Court for reconsideration of its decision to hold

Freedom and Rubin Lublin’s Motion to Dismiss in abeyance, respectfully showing this

Honorable Court as follows:

         1.        On November 13, 2019, Freedom and Rubin Lublin filed a Motion to Dismiss,

arguing that this Court lacks subject matter jurisdiction, and in the alternative, the Amended

Complaint fails to state a claim upon which relief can be granted because the claim was barred

                                                1
Case 18-05260-pmb        Doc 42     Filed 04/24/19 Entered 04/24/19 09:48:18            Desc Main
                                    Document     Page 2 of 4


by the doctrine of res judicata. See [Docs. 10, 11]. Specifically, it was argued that this Court’s

Order Granting the Motion to Validate Foreclosure Sale [Bk. Doc. 38] precluded the claims

being brought in the instant case. See [Doc. 11] at pp. 6-8.

          2.   On April 23, 2019, this Court entered an Order on the various motions to dismiss

pending before it. With respect to Freedom and Rubin Lublin’s motion, this Court found that it

did have subject matter jurisdiction. [Doc. 41] at pp. 9-10. As such, it went on to analyze the

arguments under Rule 12(b)(6). This Court noted that it was unclear whether the Order Granting

the Motion to Validate Foreclosure Sale – which serves as the basis for the res judicata argument

– was final and entitled to preclusive effect because of a pending appeal. Id. at p. 10. As such,

this Court ruled that it would hold the motion to dismiss in abeyance pending resolution of the

appeal.

          3.   Freedom and Rubin Lublin respectfully assert that this Court overlooked

controlling law regarding the application of res judicata. “The established rule in the federal

courts is that a final judgment retains all of its res judicata consequences pending decision of the

appeal.” Jaffree v. Wallace, 837 F.3d 1461, 1467 (11th Cir. 1988) (quoting 18 C. Wright, A.

Miller, & E. Cooper, Fed. Practice and Procedure sec. 4433, at 308 (1981 & Supp. 1987)); see

also In re USA, 624 F.3d 1368, 1379 n.1 (11th Cir. 2010). Motions to reconsider an interlocutory

order are appropriate where there is “a need to correct a clear error of law or fact.” Bryan v.

Murphy, 246 F. Supp. 2d 1256, 1258-59 (N.D. Ga. 2003) (citations omitted).

          4.   Because it is clear that the Order Granting the Motion to Validate Foreclosure

Sale is final for purposes of res judicata, notwithstanding the pending appeal, this Court should

reconsider its decision to hold the motion to dismiss in abeyance, and instead grant the motion




                                                 2
Case 18-05260-pmb        Doc 42    Filed 04/24/19 Entered 04/24/19 09:48:18          Desc Main
                                   Document     Page 3 of 4


and dismiss the claims against Freedom and Rubin Lublin for failure to state a claim upon which

relief can be granted.

       WHEREFORE, Freedom and Rubin Lublin respectfully pray for the following relief:

       a) That this Court grant their Motion to Reconsideration, reconsider its decision to hold

           the motion to dismiss in abeyance, and instead grant the motion and dismiss the

           claims against Freedom and Rubin Lublin for failure to state a claim upon which

           relief can be granted; and

       b) For any other relief that this Court deems just and proper.

       Respectfully submitted, this 24th day of April, 2019.

                                                    /s/ Bret J. Chaness
                                                    Bret J. Chaness (Georgia Bar No. 720572)
                                                    Kearstin H. Sale (Georgia Bar No. 650510)
                                                    RUBIN LUBLIN, LLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    ksale@rubinlublin.com
                                                    bchaness@rubinlublin.com
                                                    Attorneys for Freedom Mortgage
                                                    Corporation and Rubin Lublin, LLC




                                                3
Case 18-05260-pmb       Doc 42     Filed 04/24/19 Entered 04/24/19 09:48:18             Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

       I hereby certify that I have, this 24th day of April, 2019, filed the within and foregoing by

CM/ECF, which will serve notice on all represented parties. Additionally, on the same day, I

caused a true and correct copy of the within and foregoing to be served via U.S. First Class mail

to the following:

James D. Cunningham
4313 Executive Drive
Stone Mountain, GA 30083


                                                     /s/ Bret J. Chaness
                                                     Bret J. Chaness (Georgia Bar No. 720572)




                                                 4
